DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-14 and 16-20 are currently rejected and remain pending, as discussed below. Claims 15 is objected to.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Drawings 2a and 2b – excavation vehicle labeled 115 should be labeled excavation vehicle 115d
Drawing 2d – compacting vehicle labeled 115d should be labeled compacting vehicle 115b
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Throughout the specification, reference number 210 is used to refer to both the linear encoder and the drive system.
[0041] – “Excavation system 110” should be “excavation system 100” 
[0096] and [00105] – “earth removal engine 530” should be “earth removal engine 430”
[0099] – “distribution engine 610” should be “distribution engine 630”
[00108] – “sensor assembly 105” should be “sensor assembly “110”
[00122] – “volume check engine 540” should be “volume check engine 440”
[00123] – “current volume representation generator 810” should be “current volume representation generator “710”
[00127] – “volume comparison engine 820” should be “volume comparison engine 720”
[00136] – “filling engine 820” should be “filling engine 830”
[00187] – “hauling engine 810” should be “hauling engine 820”
[00220] – “volume measurement generator 810” should be “volume measurement generator 1120”

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claims 1 and 16 recite the limitation “within a coordinate space of the site” in lines 5 and 7, respectively. There is insufficient antecedent basis in the claims for “the site”. In order to avoid a 35 U.S.C. 112(b) rejection, it is recommended that the limitation either be changed to “a site”, or that the site is appropriately introduced earlier in the claim, like in Claim 20, line 1 ( “A method for navigating an earth shaping vehicle through  a dig site")
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200326713 A1, hereinafter "Spielman" (filed 04/15/2019), in view of US 20180151070 A1, hereinafter "Katou" (PCT filed 06/13/2016), and US 20160355184 A1, hereinafter "Ruth" (filed 06/03/2015).

Regarding Claim 1, Spielman teaches:
A non-transitory computer readable storage medium storing instructions for navigating an earth shaping vehicle (ESV) encoded thereon that, when executed by a processor, cause the processor to: ([0018]-[0019], wherein each of the earth shaping vehicles in the worksite contain a system controller 122 containing memory and a processor)
generate, by a computer coupled to a first ESV of a fleet of ESV's, a target tool path comprising a set of coordinates within a coordinate space of the site representing a path from a start location to an end location; ([0060], wherein the controller generates first travel parameters and first work tool positions based on a received worksite plan, the first travel parameters including a travel path within the work surface of the worksite, and [0061], wherein the first travel path is a two/three-dimensional vector, making it within the coordinate space of the worksite) 
execute, by the computer coupled to the first ESV, the target tool path to navigate the first ESV from the start location to the end location; ([0064], wherein the ESV is controlled according to the first travel parameters, or the target tool path)
Spielman remains silent on:
during execution of the target tool path, update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV of the fleet, 
the updates based on a position of the first ESV relative to a position of each neighboring ESV; 
and adjust a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV.
Katou teaches:
during execution of the target tool path, update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV of the fleet, ([0089], wherein an ESV on a target path updates its traveling control when risk of collision with other vehicles in the fleet is high)
the updates based on a position of the first ESV relative to a position of each neighboring ESV; ([0048], wherein vehicle at a worksite communicate among each other and send vehicle information including a latitude, a longitude, an altitude, a speed, a traveling direction, and a vehicle direction, and [0086]-[0087], wherein the vehicle information communicated is used to determine collision risk by checking if another vehicle is within a predefined radius of the first vehicle, or when the relative distance between the two is under a threshold distance)
Ruth teaches:
and adjust a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV. ([0048], and figure 8, wherein the speed of a 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the earth shaping vehicle generating and executing a target tool path of Spielman with the relative position-based collision avoidance of Katou and the velocity adjustment and threshold inter-vehicle distance of Ruth. It would have been obvious to modify because doing so allows a fleet of vehicles at a worksite to avoid collisions, preventing unnecessary work delays without interfering with the movement of work vehicles, as recognized by Katou ([0007]). Additionally, it would have been obvious to modify because doing so allows autonomous control of a fleet of vehicles at a worksite, allowing increased productivity without significant increased costs, by reducing traffic congestion on worksite roads, as recognized by Ruth ([0002]-[0006]).

Regarding Claim 2, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman additionally teaches:
wherein the first ESV is coupled to a hauling tool for moving earth from the start location to the end location. ([0055], wherein the computer-executable instructions, memory, and controller are situated on a hauling machine, and [0016], wherein a hauling machine refers to any form of earth shaping vehicle with a hauling tool)

Regarding Claim 3, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman additionally teaches:
a set of coordinates representing a path from a start location to an end location; ([0056], wherein the worksite plan received from the controller includes GPS coordinates identifying locations and boundaries at the worksite operations are to be performed at, namely the location of the pile of material to be hauled (starting location) and a dump zone (ending location))
and generate a target tool path based on the received set of coordinates. ([0060], wherein first travel parameters and first work tool positions are generated from the received worksite plan, the travel parameters comprising a travel path)
Spielman remains silent on:
receive the set of coordinates from a human operator,
Ruth teaches:
receive the set of coordinates from a human operator, ([0021], wherein the input to the controller can be via a human operator)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the coordinate set and generation of a target tool path of Spielman with the human operator input of Ruth. It would have been obvious to modify because having a human operator remotely define a worksite plan for a fleet of autonomous vehicles allows for increased worksite safety by preventing collisions while vehicles are performing the operator-defined paths, as recognized by Ruth ([0059]).

Regarding Claim 8, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman additionally teaches:
determine the position of the first ESV using a global positioning system mounted to the ESV; ([0023], location sensors 130 which comprises a global positioning system/GPS to determine its position)
receive measurements from global positioning systems mounted to each neighboring ESV of the fleet; ([0023], wherein the GPS satellites are in communication with each ESV of the fleet, and the respective locations of each additional ESV are used to coordinate travel)
Spielman remains silent on:
and determine the position of each neighboring ESV relative to the first ESV.
Katou teaches:
and determine the position of each neighboring ESV relative to the first ESV. ([0042], wherein the first ESV keeps a table of collision risk between the first ESV and all neighboring ESVs, and the collision risk is calculated based on the determined relative distance between the first ESV to the other ESVs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify GPS and location communication of Spielman with the relative position determination of Katou. It would have been obvious to modify because doing so allows a fleet of vehicles at a worksite to avoid collisions, preventing unnecessary work delays without interfering with the movement of work vehicles, as recognized by Katou ([0007]). 

Regarding Claim 9, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman additionally teaches:
determine, when the first ESV is in motion, an updated position of the first ESV using signals recorded at periodic intervals using a global positioning system mounted to the ESV; ([0023], location sensors 130 which comprises a global positioning system/GPS to continuously determine its position)
determine, when one or more neighboring ESV's are in motion, an updated position of each neighboring ESV of the fleet using signals recorded at periodic intervals using global positioning systems mounted to each neighboring ESV; ([0023], wherein the GPS satellites are in continuous communication with each ESV of the fleet, and the respective locations of each additional ESV are used to coordinate travel)
Spielman remains silent on:
and dynamically update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV based on the updated positions of the first ESV and each neighboring ESV.
Katou teaches:
and dynamically update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV based on the updated positions of the first ESV and each neighboring ESV. ([0089], wherein traveling control of the first ESV is performed in order to avoid collisions between the first ESV and each 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify GPS and location communication of Spielman with the dynamic target tool path updating of Katou. It would have been obvious to modify because doing so allows a fleet of vehicles at a worksite to avoid collisions, preventing unnecessary work delays without interfering with the movement of work vehicles, as recognized by Katou ([0007]). 

Regarding Claim 16, Spielman teaches:
A system comprising: (figure 1)
a processor; and a non-transitory computer readable storage medium storing instruction for navigating a first earth shaping vehicle (ESV) of a fleet of ESV's encoded thereon that, when executed by a processor, cause the processor to: ([0018]-[0019], wherein each of the earth shaping vehicles in the worksite contain a system controller 122 containing memory and a processor)
generate a target tool path comprising a set of coordinates within a coordinate space of the site representing a path from a start location to an end location; ([0060], wherein the controller generates first travel parameters and first work tool positions based on a received worksite plan, the first travel parameters including a travel path within the work surface of the worksite, and [0061], wherein the 
execute the target tool path to navigate the first ESV from the start location to the end location; ([0064], wherein the ESV is controlled according to the first travel parameters, or the target tool path)
Spielman remains silent on:
during execution of the target tool path, update the target tool path for the first ESV to avoid collisions between each neighboring ESV of the fleet, 
the updates based on a position of the first ESV relative to a position of each neighboring ESV; 
and adjust a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV.
Katou teaches:
during execution of the target tool path, update the target tool path for the first ESV to avoid collisions between each neighboring ESV of the fleet, ([0089], wherein an ESV on a target path updates its traveling control when risk of collision with other vehicles in the fleet is high)
the updates based on a position of the first ESV relative to a position of each neighboring ESV; ([0048], wherein vehicle at a worksite communicate among each other and send vehicle information including a latitude, a longitude, an altitude, a speed, a traveling direction, and a vehicle direction, and [0086]-[0087], wherein the vehicle information communicated is used to determine collision risk by checking 
Ruth teaches:
and adjust a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV. ([0048], and figure 8, wherein the speed of a mining truck within a fleet is modulated, or adjusted, in order to maintain an optimal distance between trucks)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the earth shaping vehicle generating and executing a target tool path of Spielman with the relative position-based collision avoidance of Katou and the velocity adjustment and threshold inter-vehicle distance of Ruth. It would have been obvious to modify because doing so allows a fleet of vehicles at a worksite to avoid collisions, preventing unnecessary work delays without interfering with the movement of work vehicles, as recognized by Katou ([0007]). Additionally, it would have been obvious to modify because doing so allows autonomous control of a fleet of vehicles at a worksite, allowing increased productivity without significant increased costs, by reducing traffic congestion on worksite roads, as recognized by Ruth ([0002]-[0006]).

Regarding Claim 17, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 16 as discussed above, and Spielman additionally teaches:
determine, when the first ESV is in motion, an updated position of the first ESV using signals recorded at periodic intervals using a global positioning system mounted to the ESV; ([0023], location sensors 130 which comprises a global positioning system/GPS to continuously determine its position)
determine, when one or more neighboring ESV's are in motion, an updated position of each neighboring ESV of the fleet using signals recorded at periodic intervals using global positioning systems mounted to each neighboring ESV; ([0023], wherein the GPS satellites are in continuous communication with each ESV of the fleet, and the respective locations of each additional ESV are used to coordinate travel)
Spielman remains silent on:
and dynamically update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV based on the updated positions of the first ESV and each neighboring ESV.
Katou teaches:
and dynamically update the target tool path for the first ESV to avoid collisions between the first ESV and each neighboring ESV based on the updated positions of the first ESV and each neighboring ESV. ([0089], wherein traveling control of the first ESV is performed in order to avoid collisions between the first ESV and each neighboring ESV, and figure 7, wherein the traveling control is performed within a loop of steps 706-707, meaning it is continuously and dynamically performed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify GPS and location communication of Spielman with the dynamic target tool path updating of Katou. It would have been obvious to modify because 

Regarding Claim 20, Spielman teaches:
A method for navigating an earth shaping vehicle through a dig site, the method comprising: (figure 3)
generating a target tool path comprising a set of coordinates within a coordinate space of the site representing a path from a start location to an end location; ([0060], wherein the controller generates first travel parameters and first work tool positions based on a received worksite plan, the first travel parameters including a travel path within the work surface of the worksite, and [0061], wherein the first travel path is a two/three-dimensional vector, making it within the coordinate space of the worksite)
executing the target tool path to navigate the first ESV from the start location to the end location; ([0064], wherein the ESV is controlled according to the first travel parameters, or the target tool path)
Spielman remains silent on:
during execution of the target tool path, updating the target tool path for the first ESV to avoid collisions between each neighboring ESV of the fleet, 
the updates based on a position of the first ESV relative to a position of each neighboring ESV; 
and adjusting a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV.
Katou teaches:
during execution of the target tool path, updating the target tool path for the first ESV to avoid collisions between each neighboring ESV of the fleet, ([0089], wherein an ESV on a target path updates its traveling control when risk of collision with other vehicles in the fleet is high)
the updates based on a position of the first ESV relative to a position of each neighboring ESV; ([0048], wherein vehicle at a worksite communicate among each other and send vehicle information including a latitude, a longitude, an altitude, a speed, a traveling direction, and a vehicle direction, and [0086]-[0087], wherein the vehicle information communicated is used to determine collision risk by checking if another vehicle is within a predefined radius of the first vehicle, or when the relative distance between the two is under a threshold distance)
Ruth teaches:
and adjusting a velocity of the first ESV to maintain a threshold distance between the first ESV and each neighboring ESV. ([0048], and figure 8, wherein the speed of a mining truck within a fleet is modulated, or adjusted, in order to maintain an optimal distance between trucks)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the earth shaping vehicle generating and executing a target tool path of Spielman with the relative position-based collision avoidance of Katou and .

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman, Katou, and Ruth as applied to claim 1 above, and further in view of US 20200150656 A1, hereinafter "Lacaze" (filed 10/15/2019).

Regarding Claim 4, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman teaches:
detect an obstacle between the start location and the end location using a sensor coupled to the first ESV; ([0028], wherein a perception sensor detects obstacles while the ESV is traveling)
Spielman remains silent on:
generate an unobstructed route between the start location and the end location that circumvents the detected obstacle; 
and update the target tool path to circumvent the detected obstacle by following the unobstructed route.

generate an unobstructed route between the start location and the end location that circumvents the detected obstacle; ([0029]-[0030], wherein detected obstacles are sent to a world model system, and the behavior generation module creates a new obstacle-free trajectory using the detected obstacles in the world model system)
and update the target tool path to circumvent the detected obstacle by following the unobstructed route. ([0050], wherein the ESV follows the generated route to go around the hazard, circumventing the obstacle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system and obstacle detection of Spielman, Katou, and Ruth with the obstacle circumvention of Lacaze. It would have been obvious to modify because doing so allows increased efficiency and safety when running a mining operation, while reducing cost, as recognized by Lacaze ([0006]).

Regarding Claim 5, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman teaches:
detect an obstacle between the start location and the end location using a sensor coupled to the first ESV; ([0028], wherein a perception sensor detects obstacles while the ESV is traveling)
Spielman remains silent on:
and responsive to the execution of the target tool path, communicate a request for a supplementary ESV coupled to an excavation tool to remove the detected obstacle. 
Lacaze teaches:
and responsive to the execution of the target tool path, communicate a request for a supplementary ESV coupled to an excavation tool to remove the detected obstacle. ([0041]-[0042], wherein a road grader is automatically called in to remove ruts too large to traverse)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system and obstacle detection of Spielman, Katou, and Ruth with the obstacle removal of Lacaze. It would have been obvious to modify because doing so allows increased efficiency and safety when running a mining operation, while reducing cost, as recognized by Lacaze ([0006]).

Regarding Claim 6, Spielman, Katou, Ruth, and Lacaze in combination disclose all of the limitations of Claim 5 as discussed above, and Spielman remains silent on:
communicate the detected obstacle to each neighboring ESV traveling to the end location to update a target tool path navigating the neighboring ESV to the end location.
Lacaze teaches:
communicate the detected obstacle to each neighboring ESV traveling to the end location to update a target tool path navigating the neighboring ESV to the end location. ([0041], wherein obstacles detected by the first ESV are sent to a world model, which communicates all detected objects by all ESV’s in the fleet to all the ESV’s of the fleet)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the obstacle communication of Lacaze. It would have been obvious to modify because doing so allows increased efficiency and safety when running a mining operation, while reducing cost, as recognized by Lacaze ([0006]).

Regarding Claim 10, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman remains silent on:
classify, during the execution of the target tool path, one or more regions of earth along the target tool based on a soil composition measurement recorded by a sensor coupled to the first ESV, 
each classification describing a difficulty for navigating the first ESV through each region of earth; 
and responsive to classifying a region with an above threshold difficulty, dynamically update the target tool path to circumvent the region.
Lacaze teaches:
classify, during the execution of the target tool path, one or more regions of earth along the target tool based on a soil composition measurement recorded by a sensor coupled to the first ESV, ([0023], wherein the sensor system records and 
each classification describing a difficulty for navigating the first ESV through each region of earth; ([0024], wherein the classifications are descriptive of the debris in the road soil and whether or not they are capable of penetrating the tires, or the difficulty of navigating the ESV on that section of road)
and responsive to classifying a region with an above threshold difficulty, dynamically update the target tool path to circumvent the region. ([0026], wherein and [0041], wherein the world model system containing the classifications of the road is used to determine which areas of the road are traversable and update the vehicle trajectory)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the soil classification and updated target tool path of Lacaze. It would have been obvious to modify because doing so allows increased efficiency and safety when running a mining operation, while reducing cost, as recognized by Lacaze ([0006]).

Regarding Claim 11, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman remains silent on:
classify, during the execution of the target tool path, one or more regions of earth along the target tool based on a soil composition measurement recorded by a sensor coupled to the first ESV, ([0024], wherein the classifications are descriptive of the 
each classification describing a difficulty for navigating the first ESV through each region of earth; ([0024], wherein the classifications are descriptive of the debris in the road soil and whether or not they are capable of penetrating the tires, or the difficulty of navigating the ESV on that section of road)
responsive to classifying a region with an above threshold difficulty, halt excavation of the target tool path of the first ESV; ([0032], wherein the vehicle is stopped if a sharp object is present on the road, or if the road is classified with potential collapses or landslides, or if deep puddles are detected on the road)
and communicate a request for a supplementary ESV coupled to an excavation tool to reduce the difficulty for navigating the first ESV through the region. ([0041]-[0042], wherein a road grader is automatically called in flatten the road, making it easier to traverse)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the soil classification, ESV halting, and supplementary ESV requesting of Lacaze. It would have been obvious to modify because doing so allows increased efficiency and safety when running a mining operation, while reducing cost, as recognized by Lacaze ([0006]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spielman, Katou, and Ruth in combination as applied to Claim 1 above, and further in view of WO2018202856A1, hereinafter “Uebel” (published 11/08/2019).

Regarding Claim 7, Spielman, Katou, and Ruth in combination teach all of the limitations of Claim 1 as discussed above, and Spielman remains silent on:
adjust a distribution of hydraulic pressure of the first ESV to actuate a drivetrain of the ESV to drive over the target tool path.
Uebel teaches:
adjust a distribution of hydraulic pressure of the first ESV to actuate a drivetrain of the ESV to drive over the target tool path. (Specification page 4, lines 18-29, wherein torque is distributed used hydraulic pressure to actuate a drivetrain of a working machine)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the hydraulic pressure-based drivetrain of Uebel It would have been obvious to modify because doing so allows robustness, durability, and energy recuperation to meet the demands of working machines in harsh environments, as recognized by Uebel (Background).

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman, Katou, and Ruth as applied to claims 1 and 16 above, and further in view of US 20200122773 A1, hereinafter "Deshpande" (filed 10/18/2018).

Regarding Claim 12, Spielman, Katou, and Ruth in combination teach all of the limitations of Claim 1 as discussed above, and Spielman remains silent on:
responsive to detecting one of the neighboring ESV's to be within the threshold distance of the first ESV, increase the velocity of the first ESV to increase the distance from detected ESV; 
and responsive to detecting the neighboring ESV to be farther than the threshold distance, maintain the velocity of the first ESV.
Ruth teaches:
responsive to detecting one of the neighboring ESV's to be within the threshold distance of the first ESV, ([0048] and figure 8, wherein changes to a vehicle’s speed are made dependent on whether the detected vehicle is within or outside of the optimal length between trucks)
and responsive to detecting the neighboring ESV to be farther than the threshold distance, maintain the velocity of the first ESV. ([0048] and figure 8, wherein no changes are made to the first ESV’s velocity when detected neighboring ESV’s are farther than the predetermined optimal distance between trucks)
Deshpande teaches:
increase the velocity of the first ESV to increase the distance from detected ESV; ([0037], wherein the first vehicle is accelerated to increase the distance to the detected vehicle to avoid a collision)


Regarding Claim 13, Spielman, Katou, Ruth, and Deshpande in combination disclose all of the limitations of Claim 12 as discussed above, and Spielman remains silent on:
determine an optimized velocity to maintain the distance between the first ESV and the neighboring ESV; ([0048] and figure 8, wherein an optimal velocity for each vehicle in the fleet is determined to maintain the optimal length between vehicles)
and adjust the velocity of the first ESV to the optimized velocity. ([0048] and figure 8, wherein the vehicle is controlled based on the determined velocity)
One having ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the threshold distance determination and velocity maintenance of Ruth and the velocity increase of Deshpande. It would have been obvious to modify because doing so allows 

Regarding Claim 18, Spielman, Katou, and Ruth in combination teach all of the limitations of Claim 16 as discussed above, and Spielman remains silent on:
responsive to detecting one of the neighboring ESV's to be within the threshold distance of the first ESV, increase the velocity of the first ESV to increase the distance from detected ESV; 
and responsive to detecting the neighboring ESV to be farther than the threshold distance, maintain the velocity of the first ESV.
Ruth teaches:
responsive to detecting one of the neighboring ESV's to be within the threshold distance of the first ESV, ([0048] and figure 8, wherein changes to a vehicle’s speed are made dependent on whether the detected vehicle is within or outside of the optimal length between trucks)
and responsive to detecting the neighboring ESV to be farther than the threshold distance, maintain the velocity of the first ESV. ([0048] and figure 8, wherein no changes are made to the first ESV’s velocity when detected neighboring ESV’s are farther than the predetermined optimal distance between trucks)
Deshpande teaches:
increase the velocity of the first ESV to increase the distance from detected ESV; ([0037], wherein the first vehicle is accelerated to increase the distance to the detected vehicle to avoid a collision)
One having ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the threshold distance determination and velocity maintenance of Ruth and the velocity increase of Deshpande. It would have been obvious to modify because doing so allows autonomous control of a fleet of vehicles at a worksite, allowing increased productivity without significant increased costs, by reducing traffic congestion on worksite roads, as recognized by Ruth ([0002]-[0006]). Additionally, it would have bene obvious to modify because doing so allows prevention of rear collisions, increasing safety at a worksite, as recognized by Deshpande ([0002]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spielman, Katou, and Ruth in combination as applied to claims 1 and 16 above, and further in view of US 20190196501 A1, hereinafter "Lesher" (filed 12/21/2017).

Regarding Claim 14, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 1 as discussed above, and Spielman remains silent on:
responsive to detecting one or the neighboring ESV's to be within the threshold distance of the first ESV, determine a reduced velocity for the neighboring ESV to maintain the threshold distance between the first ESV and the neighboring ESV; 
generate an instruction to maintain the velocity of the first ESV at the reduced velocity; 
and communicate the instruction to the neighboring ESV, wherein receipt of the instruction adjusts a velocity of the neighboring ESV to the neighboring ESV.
Ruth teaches:
responsive to detecting one or the neighboring ESV's to be within the threshold distance of the first ESV, determine a reduced velocity for the neighboring ESV to maintain the threshold distance between the first ESV and the neighboring ESV; ([0042]-[0043], wherein when a second vehicle is determined to be within the threshold distance of the first vehicle, a temporarily decreased velocity is determined for the second vehicle to maintain the threshold distance to the first vehicle)
Lesher teaches:
generate an instruction to maintain the velocity of the first ESV at the reduced velocity; ([0102] and figure 10, wherein the first vehicle generates a command to decelerate and reduce velocity)
and communicate the instruction to the neighboring ESV, wherein receipt of the instruction adjusts a velocity of the neighboring ESV to the neighboring ESV. ([0102], wherein the deceleration command is sent to neighboring vehicles in the fleet and the neighboring vehicles decelerate upon receiving the command)
One having ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the threshold distance determination and velocity determination of Ruth and the communicated instructions of Lesher. It would have been obvious to modify because doing so 

Regarding Claim 19, Spielman, Katou, and Ruth in combination disclose all of the limitations of Claim 16 as discussed above, and Spielman remains silent on:
responsive to detecting one or the neighboring ESV's to be within the threshold distance of the first ESV, determine a reduced velocity for the neighboring ESV to maintain the threshold distance between the first ESV and the neighboring ESV; 
generate an instruction to maintain the velocity of the first ESV at the reduced velocity; 
and communicate the instruction to the neighboring ESV, wherein receipt of the instruction adjusts a velocity of the neighboring ESV to the neighboring ESV.
Ruth teaches:
responsive to detecting one or the neighboring ESV's to be within the threshold distance of the first ESV, determine a reduced velocity for the neighboring ESV to maintain the threshold distance between the first ESV and the neighboring ESV; ([0042]-[0043], wherein when a second vehicle is determined to be within the threshold distance of the first vehicle, a temporarily decreased velocity is determined for the second vehicle to maintain the threshold distance to the first vehicle)

generate an instruction to maintain the velocity of the first ESV at the reduced velocity; ([0102] and figure 10, wherein the first vehicle generates a command to decelerate and reduce velocity)
and communicate the instruction to the neighboring ESV, wherein receipt of the instruction adjusts a velocity of the neighboring ESV to the neighboring ESV. ([0102], wherein the deceleration command is sent to neighboring vehicles in the fleet and the neighboring vehicles decelerate upon receiving the command)
One having ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the ESV navigation system of Spielman, Katou, and Ruth with the threshold distance determination and velocity determination of Ruth and the communicated instructions of Lesher. It would have been obvious to modify because doing so allows autonomous control of a fleet of vehicles at a worksite, allowing increased productivity without significant increased costs, by reducing traffic congestion on worksite roads, as recognized by Ruth ([0002]-[0006]). Additionally, it would have been obvious to modify because doing so allows cooperation between vehicles of a fleet, allowing a threshold distance to be maintained between vehicles constantly, increase safety and efficiency, as recognized by Lesher ([0006]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 15, the closest prior art is the combination of Spielman, Katou, and Ruth as applied to Claim 1 above with US 20200150687 A1, hereinafter “Halder” (filed 11/08/2019). Halder teaches a method of determining that the time an ESV is taking to complete a task is exceeding the expected completion task, and responsive to that determination, reallocating resources based on the current resource availability (figure 12, [0148]-[0152]). The combination of Spielman, Katou, Ruth, and Halder fails to disclose determining that the ESV is incapable of executing the target tool path, identifying a loading location adjacent to the ESV, and sending a request for a second ESV to travel to the loading location, transfer earth into the second ESV, and communicated the target tool path from the first ESV to the second ESV. Therefore, the prior art of record Spielman, Katou, Ruth, and Halder taken singly or in combination do not teach or suggest the limitations combination of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                         
/RACHID BENDIDI/Primary Examiner, Art Unit 3667